PER CURIAM.
This appeal is based on the single fact, alleged in the affidavit of defendant at Special Term, that the trial judge was absent from the courtroom during the entire summation of counsel for both sides.
While we are of opinion that the duty of a judge presiding at a Trial Term to be present during the trial is too manifest to require discussion, there is no claim made in this case—and appellant’s counsel has, with commendable frankness, so stated upon the argument— *8that any prejudice has been caused by the judge’s absence. No incident or interruption is referred to or claimed to have occurred during the summation, and no appeal or intent to appeal to the judgment or authority of the court is even suggested.
Under these special circumstances, the absence of the judge has happened to become merely casual, and does not, in our opinion, warrant reversal of a judgment which is otherwise entirely justified by the law and the facts of the case.
Order affirmed, with $10 costs and disbursements.